IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,121



                       EX PARTE LEOBARDO MACIAS, Applicant



              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 07-12-00177-CRK IN THE DISTRICT COURT
                           FROM KARNES COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

deadly weapon in a penal institution and sentenced to five years’ imprisonment. Applicant attempted

to appeal his conviction, but the appeal was dismissed for want of jurisdiction. Macias v. State, No.

04-08-00661-CR (Tex. App–San Antonio, delivered October 29, 2008).

        Applicant contends that his counsel failed to timely file a notice of appeal. Counsel filed

an affidavit in support of Applicant’s application and admits that he placed the notice of appeal in
                                                                                                       2

the mail one day past the deadline.

        Counsel failed to timely file a notice of appeal. We find, therefore, that Applicant is entitled

to the opportunity to file an out-of-time appeal of the judgment of conviction in Cause No. 07-12-

00177-CRK from the Judicial District Court of Karnes County. Applicant is ordered returned to that

time at which he may give a written notice of appeal so that he may then, with the aid of counsel,

obtain a meaningful appeal. All time limits shall be calculated as if the sentence had been imposed

on the date on which the mandate of this Court issues. We hold that, should Applicant desire to

prosecute an appeal, he must take affirmative steps to file a written notice of appeal in the trial court

within 30 days after the mandate of this Court issues.



Delivered: April 1, 2009
Do Not Publish